 EFCO MANUFACTURING, INC.423department is to buy stock from outside suppliers (as distinguishedfrom stock received from the Employer's own manufacturing facili-ties) for resale to customers.These supplies are ordered under generalcontracts, which are negotiated by the Employer's New York office,and local contracts, which are negotiated by the buyer and usuallycover small cost items.Local contracts are awarded on competitivebids.The buyer has authority to purchase up to $1,000 on any oneitem.The duties of the buying assistant are to do some of the pre-liminary work leading up to the award of a local contract and sub-stitute for the buyer who is away from the office approximately 30percent of the time. Inasmuch as the buying assistant has authorityto commit the Employer for the purchase of materials for a substan-tial part of his work time, we find that he is a managerial employee andshall accordingly exclude him from the unit.Personnel investigator:The duties of the personnel investigatorare to recruit employees, to interview and screen applicants for jobs,to make recommendations with regard to hiring, and to do the paperwork with respect to rehiring former employees.He also arranges formedical examinations of new employees and explains to them theEmployer's practices with regard to employee benefit plans, mode ofpayment, and other policies of the Employer.As the personnel in-vestigator recommends the hiring of prospective employees whom hehas interviewed, we shall exclude him from the unit.8We find that all salaried employees of the Employer's telephonedivision employed at the Employer's distributing house in Minne-apolis,Minnesota, including stock maintainers and assistant stockmaintainers, but excluding methods analysts, buying assistant, per-sonnel investigator, professional employees, managerial employees,confidential secretaries, guards, and supervisors as defined in the Actconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]8Bonwit Teller,Inc.,84 NLRB 414.EFco MANUFACTURING,INC. andUNITED STEELWORKERS OF AMERICA,CIO.Case No. 1-CA-1149. July 31, 1952Decision and OrderOn April 29, 1952, Trial Examiner Louis Plost issued his inter-mediate Report in the above-entitled proceeding, finding that Re-spondent had engaged in and was engaging in certain unfair labor100 NLRB No. 75. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices and recommending that itcease-and desist therefrom andtake certain affirmative action,as setforth in the copy of the Inter-mediate Report attached hereto.Thereafter, Respondent filed ex-ceptions to the Intermediate Report 1The Board 2 has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed. The rul-ings arehereby affirmed.The Board has considered the IntermediateReport, the exceptions, and the entire record in the case and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the following modification.'The Respondent defends its admitted refusal to bargain with theUnion on the ground that the Board delayed unduly in processingthe representation proceeding which culminated in the designationof the Union by a majority of its employees. Following a lengthyhearing in the "R" case, the Respondent requested, and was granted,until September 4, 1951, to file briefs with the Board.The Directionof Election issued on December 4, 19513We consider the Respond-ent's defense clearly without merit, and we find that its refusal tobargain was motivated by an unlawful intent to defeat the employees'right to self-organization and collective bargaining.Apart from thefact that the elapsed time in this instance was in no sense unreasonable,it is well settled that time necessarily required for Board processesneither invalidates its certifications nor suspends the proscriptions ofthe Act 4Nor do we find merit in the Respondent's further argument that-because it was party to a contract with another labor organizationwhen the Union filed its petition for investigation of representatives,the election, which was held near the expiration date of that agree-ment, was invalid.For the purpose of establishing the Union'smajority status, and consequently the Employer's obligation to bar-gain with it upon request, it suffices that the election was held at theclose of the contract year.The Respondent was not, nor could ithave been, prejudiced by the polling of the employees at that -time.In any event, the purpose of a representation proceeding is to aster-'tain the employees' desire respecting bargaining agents, and therecord here in no way suggests that these employees did not make acompletely untrammeled choice in selecting the Union as theirrepresentative._n Respondent's request for oral argument is hereby denied,as the record and exceptionsadequately present the issues and the positions of the parties.2 Pursuant to the provisions of Section 3 (b) ofthe Act,the Board has delegated itspowers in connection with this case,to a three-member panel[Chairman Herzog andMembers Houston and Murdock],8 97 NLRB 263.4N. L. R.B. V. Calumet Steel Division of Borg-Warner Corp.,121 F.2d 366, 370(C. A. 7), enfg. 23NLRB 114;N. L. B. B.Y.Electric Vacuum Cleaner Co.,315 U. S. 685,enfg. 18 NLRB 591. EFCO MANUFACTURING, INC.425We therefore find, like the Trial Examiner, that by refusing tobargain with the Union, Respondent violated Section8 (a) (5)and (1) of the Act.'OrderUpon the entire record in this case, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that Respondent, Efco Manu-facturing, Inc., East Greenwich, Rhode Island, its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Steelworkers ofAmerica, CIO, as the exclusive bargaining representative of all itsemployees in the following unit :All production and maintenance employees of Respondent at itsEast Greenwich, Rhode Island, plant, including the shipping clerkbut excluding the assistant to the superintendent, the lead men, officeclerical employees, professional employees, guards, and supervisors asdefined in the Act.(b) In any like manner interfering with the efforts of that Unionto bargain collectively with Respondent on behalf of the employees inthe above unit.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with United Steelworkersof America, CIO, as the exclusive representative of all the employeesin the above unit with respect to rates of pay, wages, hours of employ-ment, and other conditions of employment, and, if an understandingis reached, embody such understanding in a signed agreement.(b)Post at its East Greenwich, Rhode Island, plant, copies of thenotice attached hereto and marked "Appendix A." a Copies of saidnotice, to be furnished by the Regional Director for the First Region,shall, after being duly signed by Respondent's representative, be postedby Respondent immediately upon receipt thereof, and maintained byit for a period of sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.In reaching this conclusion we have considered the entire record in Case No. 1-RC-2307.Because in proceedings of this type, involving refusals to bargain, the record in the precedingrepresentation case automatically becomes a part of the record on appeal, the hearingofficer properly denied Respondent's motion to Incorporate the representation case recordas anexhibit here.See Pittsburgh PlateGlass Co. v. N.LR. B. 313 U S. 146.8 In the event that this Order Is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 426DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Notify the Regional Director for the First Region, in writing,within ten (10) days from the date of this Order, what steps Respond-ent has taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL bargain collectively upon request with UNrrED STEEL-WORKERSOF AMERICA, CIO, as the exclusive representative of allour employees in the bargaining unit described below, with-re-spect to rates of pay, wages, hours of employment, and other con-ditions of employment; and, if an understanding is reached, wewill embody such an understanding in a signed agreement. Thebargaining unit is :All production and maintenance employees at our EastGreenwich, Rhode Island, plant, including the shipping clerkbut excluding the assistant to the superintendent, the leadmen, office clerical employees, professional employees, guards,and supervisors as defined in the Act.WE WILL NOT interfere with the efforts of the above Unionto bargain with us, and we will not refuse to bargain collectivelywith that Union as the exclusive representative of the employeesin the bargaining unit set forth above.EFCO MANUFACTURING, INC.,Employer.Dated-------------------- By----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.wIntermediate ReportSTATEMENT OF THE CASEUpon a charge duly filed March 11, 1952, by United Steelworkers of America,CIO, herein called the Union, the General Counsel of the National Labor Rela-tions Board,herein called the Board,by the Regional Director of its FirstRegion(Boston,Massachusetts),issued a complaint dated March 24, 1952,against Efco Manufacturing Inc., of East Greenwich,Rhode Island,herein calledthe Respondent,alleging that the Respondent had engaged in and was engagingin unfair labor practices within the meaning of Section 8 (a) (1) and (5) andSection 2(6) and (7) of the National Labor Relations Act, as amended,61 Stat. EFCO MANUFACTURING, INC.427136, 29 U. S. C. Supp. I, sec. 141,et seq.,herein called the Act.The Respondentand the Union were each duly served with a copy of the complaint, the charge,and a notice of hearing.With respect to the unfair labor practices the complaint alleged in substancethat since February 28, the Respondent has refused to bargain collectively withthe Union as the exclusive representative of its employees within a unit appro-priate for collective bargaining duly designated as such by a majority withinsuch unit, and further that by said conduct the Respondent has interfered with,restrained, and coerced its employees, and is interfering with, restraining, andcoercing its employees in the exercise of rights guaranteed in Section 7 of theAct, more particularly Section 8 (a) (1) and (5) thereof.On April 4, 1952, the Respondent filed an answer wherein it admitted thatit had refused to bargain with the Union but denied that it had engaged in anyof the unfair labor practices as alleged in the complaint.Pursuant to notice a hearing was had before Louis Plost, the undersigned TrialExamineron April 10, 1952, at Providence, Rhode Island.All the parties wererepresented by counsel, herein referred to in the names of their principals.Allthe parties participated in the hearing, were afforded full opportunity to examineand cross-examine witnesses, to introduce evidence bearing on the issues, toargue orally on the record, and to file briefs, proposed findings of fact and conclu-sionsof law with the undersigned.At the opening of the hearing the Respondent moved to continue the hearing.The undersigneddenied the motion.The parties waived oral argument.A date was set for the filing of briefs, findings, and conclusions.No briefs have been received.Upon the entire record in the case and from his observation of thewitnessesthe undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent Company is a Rhode Island corporation engaged in its plant inEastGreenwich, Rhode Island, in the manufacture of nuts and bolts and generalmachine work ; and during the past 12 months, a representative period, theCompany purchased in excess of $50,000 of raw materials, of which approximately25 percent was shipped to the Company's East Greenwich, Rhode Island, plantfrom ,points outside the State of Rhode Island ; that during the same period theCompany's sales exceded $100,000, of which approximately 75 percent was madeand shipped to points outside the State of Rhode Island.IL THE ORGANIZATIONINVOLVEDUnited Steelworkers of America, CIO, is a labor organization within the mean-ing of Section 2 (5) of the Act, and admits employees of the Respondent tomembership.1 At the opening of the bearing Mr. A. Herbert Barenboim asked permission to appearforAmalgamated Jewelry Workers Union, AFL, as an Intervenor in the proceedings.Barenboim stated, "I don't know whether I'm going to take any part in this thing. I don'tknow what it's all about. . .Permission to intervene"in so far as their interests mayappear" was granted the Jewelry Workers by the undersigned.Following his statement,Barenboim left the hearing room and at the close of the hearing the undersigned so stated onthe record.No Interest of the Jewelry Workers being shown,the undersigned finds thatAmalgamated Jewelry Workers Union, AFL, is not a party to these proceedings. 428DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Therefusal to bargain-1.The appropriate unitThe record is clear that pursuant to a petition duly filed by the Union in theBoard's First Regional Office and docketed as 1-RC-2307, an election, orderedby the Board, was conducted among certain of the Respondent's employeeswithin a unit determined by the Board to be appropriate for the purposes ofcollective bargaining and described as follows :All production and maintenance employees of Respondent, including theshipping clerk, employed at its East Greenwich plant, exclusive of theassistant to the superintendent, the lead men, office clerical employees,professional employees, guards, and all supervisors as defined in Section2 (11) of the Act.The election was conducted on December 27, 1951, and resulted in a majorityof votes being cast for the Union.No objections were filed to the conduct of the election within the time providedby the Board's Rules.On January 5, 1952, the Regional Director for the First Region, as agent forthe Board and by virtue of the authority vested in him by the Board, issueda "Certification of Representatives" wherein he certified that the United Steel-workers of America, C1O, had been designated and selected by a majority ofthe employees within the above-described appropriate unit as their representa-tive for the purposes of collective bargaining.Upon the above findings and upon the entire record in the case the under-signed finds that on January 5, 1952, and- at all times material thereafter, theunit for the purposes of collective bargaining as hereinabove described was, andis, the appropriate unit for collective bargaining material to the issues in theinstant proceeding.The undersigned further finds that since January 5, 1942,the Union has bet-n, and now is, the exclusive representative of the employees ofthe Respondent within the above-described unit for the purposes of collectivebargaining within the meaning of the Act.2.The refusal to bargainmost" because Johnson would not permit the union representatives to call intocertification of the Union he became the "authorized Company spokesman" todeal with the Union "in the sense that somebody had to talk to them" ; thatthereafter only he met with the Union's representative as the Respondent'srepresentative and all meetings were in his office ; that by letter dated January9, 1952, the Union requested a conference, which he agreed by letter to hold; thatthereafter a meeting took place which lasted but "five or ten minutes, at themost" because Johnson wou'd not permit the Union representatives to call intothe meeting "some one else," not otherwise identified ; that on February 4, byletter, the Union again requested a meeting, to which Johnson repliedinter alia:On the other hand, if I may treat your letter as indicating a sincere wishto dispense with all further preliminaries and that you are desirous of meet-ing with me as representative of the Company to get down to the businessof negotiating a collective bargaining agreement, please let me know whatday would be suitable for our next meeting. EFCO MANUFACTURING, INC.429;While it should be unnecessary, I will undertake to assure you that theCompany has been, is now and hereafter will be willing to meet at allreasonable times with you and other employee representatives with a viewto.concluding an agreement as quickly as possible.that thereafter a meeting was held at which it was agreed the Union shouldsubmita written proposal; that he received the Union's proposalin a letterdated February 21; that a further conference was arranged for March 3; thatthis conference was not held, being cancelled by Johnson, who, on February 28,informed the Union :I'll be glad to sit down and talk with him and go over the whole positionany time they thought it advisable-or words to that effect-but we werenot going to recognize them as the collectivebargainingagent for certainEfco Company employees.that no further meetings were had, however Johnson wrote the Union on March3 inter alia:In our view, the National Labor Relations Board failed to apprehend thegreat harm accruing to the Company and to national labor relations generallywhen it granted your untimely Petition for Investigation and Certificationof Representatives.The stabilizing influence of the Board's well-establishedpolicy of requiring encroaching unions to respect existing contracts wouldbe sacrificed if the theory of this decision were permitted to stand.I am confident that the National Labor Relations Board will welcome anopportunity to reconsider it.Recent decisions on similar facts support thatconclusion.The Respondent's ContentionThe Respondent admits that it refused to bargain with the Union because the"election was improperly ordered by the National Labor Relations Board," itpoints out that the hearing on the petition in 1-RC-2307 was held in July 1951,and that there was more than a 6 months' time lag until the Board's final de-cision and order therein, however the Respondent admitted that this questionof delay had been raised and fully treated by the Board in its Decision andOrder in 1-RC-2307.The Respondent offered the entire transcript of Case No. 1-RC-2307 in evi-dence ; the undersigned refused to admit it as nothing new was presented therebyand stated that the Board could take judicial notice of its own proceedings.ConclusionIt is quite apparent from Johnson's testimony that his offer to meet the Unionat all times "with a view to concluding an agreement as quickly as possible"was meaningless.This conclusion is inescapable in view of Johnson's letter ofMarch 3, wherein he speaks of the alleged erroneous action of the Board incertifying the Union after the election in 1-RC-2307 and his testimony that atno time after the certification of the Union should any action of the Respondent"be understood to mean that at any point following certification did the Com-pany adopt or acquiesce in the Board's ruling in that regard."Clearly the negotiations for a contract between the Union and the Respondentwere foredoomed to failure for as a man believes about ultimates so he dealswith immediates.The undersigned therefore concludes and finds that on February 28, 1952,and at all times since, the Respondent has refused to bargain collectively with 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union as the exclusive representative of its employees in the herein above-described appropriate unit, and that by such refusal the Respondent has inter-feredwith, restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYIt has been found that the Respondent has engaged in unfair labor practicesby refusing to bargain collectively with the designated representative of its em-ployees. It will therefore be recommended that it cease and, desist therefrom andfrom like and related conduct. It will further be recommended that the Respond-ent bargain collectively, upon request, with the Union as the exclusive representa-tive of its employees in the appropriate unit hereinabove found.Upon thebasisof the abovefindingsof fact and upon the entire record in thecase, the undersigned makes the following:1.Efco Manufacturing, Inc., Providence, Rhode Island, is engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.2.United Steelworkers of America, CIO, is a labor organization within themeaningof Section 2 (5) of the Act.3.All production and maintenance employees of Respondent, including theshippingclerk, employed at its East Greenwich plant, exclusive of theassistantto the superintendent, the lead men, office clerical employees, professional em-ployees, guards,and all supervisors as defined in Section 2 (11) of the Act, con-stitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.4.United Steelworkers of America, CIO, was on January 5, 1952, and at alltimessince, has been, the exclusive representative of all employees in the afore-said unit for the purposesof collectivebargainingwithin the meaning of Section9 (a) of the Act.5.By refusing on and after February 28; 1952,to bargaincollectively with theaforesaidUnion as the exclusive representative. of the employees in the aforesaidappropriate unit, the Respondent has engagedin and isengagingin an unfairlabor practice within themeaningof Section 8 (a) (5) of the Act.6.By the aforesaid unfair labor practice the Respondent has been and is nowInterferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, and the Respondent has engaged in,and is engagingin, unfair labor practices within themeaning ofSection 8 (a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendationsomitted from publication in this volume.]